EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Rowan Companies, Inc.: We consent to the incorporation by reference in Post-Effective Amendment No.1 to Registration Statement No.33-33755, Registration Statement No.33-61444, Registration Statement No.333-84369, Registration Statement No.333-84405, Registration Statement No.333-101914, Registration Statement No.333-132762, Registration Statement No. 333-158985 each on Form S-8, Amendment No. 2 to Registration Statement No.333-44874, Amendment No.1 to Registration Statement No. 333-160579 and Post-Effective Amendments No. 1 through No. 8 to Registration Statement No. 333-168546 each on Form S-3, of our reports dated March 1, 2011, relating to the consolidated financial statements of Rowan Companies, Inc., and the effectiveness of Rowan Companies, Inc.’s internal control over financial reporting appearing in this Annual Report on Form 10-K of Rowan Companies, Inc., for the year ended December31, 2010. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 1, 2011
